Notice of Allowance
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This office action is in response to the papers filed on 3/17/22.
3.	The instant application is a continuation of 16/556,067, filed 08/29/2019, now U.S. Patent 10,604,788, which is a continuation of 16/518,735, filed 07/22/2019, now U.S. Patent 10,443,088, which is a continuation of 14/506,471, filed 10/03/2014, now U.S. Patent 10,364,456, which is a continuation of 11/281,247, filed 11/16/2005, now U.S. Patent 8,852,862,which  is a continuation in part of PCT/US05/15345, filed 05/03/2005, which claims priority from provisional applications 60567174, filed 05/03/2004 and 60645784, filed 01/21/2005.
4.	The examiner for the prosecution of this application has been changed. Please address future correspondence to Examiner Bhat AU 1634.

Election/Restrictions -Withdrawn
Rejoinder of withdrawn species
5.	Claim 2 is allowable. Claims, 7-11 and 13-14 previously withdrawn from consideration as a result of a restriction requirement, have all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement Species A and B inventions of  claims 7-11 and 13-14 as set forth in the Office action mailed on 9/20/21, is hereby withdrawn and claims 7-11 and 13-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
6.	The information disclosure statements (IDS) submitted on 1/22/21, 5/28/21 and 4/27/22 are being considered by the examiner. All the references cited therein have been considered by the examiner.
	It is in the examiner’s opinion, the arts of the record taken alone or in combination do not teach the combination of components of the system of instant claim 2.

Claim status
7.	In the claim listing of 1/20/21 claims 2-21 are pending in this application and are under prosecution. Claims 2-21 are new. Claim 1 has been canceled. New claims do not introduce new matter.

Drawings -Accepted
8.	The drawings of 03/27/2020 have been accepted by the examiner.

Abstract -Accepted
9.	Abstract of 3/27/20 is accepted by the examiner.

Specification
10.	Specification filed on 3/27/20 has been accepted by the examiner.

EXAMINER’S AMENDMENT
11.	Authorization for this examiner’s amendment was given in an electronic interview with the applicant’s representative Ms. Stout on 4/28/22.
	Please replace the claim listing of 01/20/2021 with the following.

(Canceled) 
(Currently Amended) A system comprising:
a tubular vessel comprising an opened end and an opening, the opening opposite the opened end of the tubular vessel;
a valve for opening and closing the opening;
a closure configured to close the opened end;
a gas pressure generator disposed within the tubular vessel; and 
a region disposed within the tubular vessel and positioned between the gas pressure generator and the opening, 
wherein the tubular vessel is configured to receive a polynucleotide-containing sample 
wherein the gas pressure generator is configured to expel a solution with released polynucleotides from the tubular vessel through the opening. 
(Currently Amended) The system of claim 
(Currently Amended) The system of claim 
(Currently Amended) The system of claim 
(Currently Amended) The system of claim 
(Currently Amended) The system of claim 
(Currently Amended) The system of claim 
(Currently Amended) The system of claim 
(Currently Amended) The system of claim 
(Currently Amended) The system of claim 
(Currently Amended) The system of claim 
(Currently Amended) The system of claim 
(Currently Amended) The system of claim 
(Currently Amended) The system of claim 
(Currently Amended) The system of claim  15, wherein the predetermined volume is less than 500 microliters. 
(Currently Amended) The system of claim 
(Currently Amended) The system of claim 
(Currently Amended) The system of claim 
(Currently Amended) The system of claim 
(Currently Amended) The system of claim 

Examiner’s comment
12.	Claims 2-21 have been renumbered as claims 1-20 and presented in the same order as presented by the applicant.

REASONS FOR ALLOWANCE
13.	The following is an examiner’s statement of reasons for allowance: 
	Handique et al (Anal. Chem. 2001, 73, 1831-1838) disclose an on-chip
technique to generate pressures required for metering and pumping of nanoliter-volume discrete drops and is achieved by heating of trapped air in a pressure-generating chamber and the pressure-generating chamber is connected to the point of pressure application in the liquid-conveying microchannel through an air-delivery channel (Fig. 1 as shown below.
		
    PNG
    media_image1.png
    757
    425
    media_image1.png
    Greyscale


	Oh et al (Lab Chip, 2005, 5, 845–850) teaches a microfluidic interfacing technology as shown in Fig. 1 below. 
			
    PNG
    media_image2.png
    449
    411
    media_image2.png
    Greyscale

	Haff et al (US 5,720,923 issued Feb. 28, 1998) disclose an apparatus and method for performing a nucleic acid amplification reaction and preferably a polymerase chain reaction (PCR) in a reaction mixture in at least one capillary tube (Fig. 1and its associated descriptions are shown below).

    PNG
    media_image3.png
    312
    880
    media_image3.png
    Greyscale
 
	Handique et al (US 6,130,098) disclose a device comprising a microdroplet transport channel, said channel i) having one or more hydrophobic regions and ii) in communication with a gas source; (b) introducing liquid into said channel under conditions such that said liquid stops at one of said hydrophobic regions so as to define i) a source of liquid microdroplets disposed within said channel and ii) a liquid
abutting hydrophobic region; and ( c) separating a discrete amount of liquid from said source of liquid microdroplets using gas from said gas source under conditions such that a microdroplet of defined size i) comes in contact with, and ii) moves over, said
liquid-abutting hydrophobic region (Handique, Claim 1).
	Taylor et al (US 6,605,475 issued Aug. 12, 2003) discloses a sample delivery system comprising a housing defining a channel, e.g., a capillary, and a volume controller, which is a temperature control device, in thermal communication with the channel. The channel preferably is closed at one end, and contains an opening for introduction of a sample. The closed end of the channel is associated thermally with the temperature control device. The temperature control device heats and cools a
thermally expandable fluid in the channel which controls movement of a sample into, within and out of the channel (Fig. 1 and its associated descriptions in the text and Abstract).
	It is in the examiner’s opinion, the cited arts above including the arts of the record though teach a channel or capillary, valve, gas pressure in generality, but do not specifically teach all the components of the system of instant claim 2 and do not provide motivations to include the components of the system of claim 2 without gleaning information from the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
15.	Claims 2-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634